Name: 2007/222/EC: Commission Decision of 4 April 2007 declaring operational the Regional Advisory Council for the south-western waters under the common fisheries policy
 Type: Decision
 Subject Matter: fisheries;  EU institutions and European civil service
 Date Published: 2007-04-05; 2007-08-24

 5.4.2007 EN Official Journal of the European Union L 95/52 COMMISSION DECISION of 4 April 2007 declaring operational the Regional Advisory Council for the south-western waters under the common fisheries policy (2007/222/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 2004/585/EC of 19 July 2004 establishing Regional Advisory Councils under the common fisheries policy (1), and in particular Article 3(3) thereof, Having regard to the recommendation transmitted by France on 9 February 2007 on behalf of Belgium, Spain, France, the Netherlands and Portugal, Whereas: (1) Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy (2) and Decision 2004/585/EC provide the framework for the establishment and operation of Regional Advisory Councils. (2) Article 2 of Decision 2004/585/EC establishes a Regional Advisory Council to cover the south-western waters in International Council for the Exploration of the Seas (ICES) areas VIII, IX and X (waters around Azores) and CECAF divisions 34.1.1, 34.1.2. and 34.2.0 (waters around Madeira and the Canary Islands) (3). (3) In accordance with Article 3(1) of Decision 2004/585/EC, representatives of the fisheries sector and other interests groups submitted a request concerning the operation of that Regional Advisory Council to Belgium, Spain, France, the Netherlands and Portugal. (4) As required by Article 3(2) of Decision 2004/585/EC, the Member States concerned determined whether the application concerning the Regional Advisory Council for the south-western waters was in conformity with the provisions laid down in that Decision. On 9 February 2007, the Member States concerned transmitted a recommendation on that Regional Advisory Council to the Commission. (5) The Commission has evaluated the application by the interested parties and the recommendation in the light of Decision 2004/585/EC and the aims and principles of the common fisheries policy, and considers that the Regional Advisory Council for the south-western waters is ready to become operational, HAS DECIDED AS FOLLOWS: Sole Article The Regional Advisory Council for the south-western waters, established by Article 2(1)(e) of Decision 2004/585/EC, shall be operational as from 9 April 2007. Done at Brussels, 4 April 2007. For the Commission Joe BORG Member of the Commission (1) OJ L 256, 3.8.2004, p. 17. (2) OJ L 358, 31.12.2002, p. 59. (3) As defined in Council Regulation (EEC) No 3880/91 (OJ L 365, 31.12.1991, p. 1).